Citation Nr: 1045134	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  99-23 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected posttraumatic stress disorder (PTSD) prior to 
December 10, 1997.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel






INTRODUCTION

The Veteran had active service in the Marine Corps from March 
1966 to March 1969, and in the Navy from October 1976 to June 
1979, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Nashville, Tennessee, 
which granted service connection for PTSD and assigned a 30 
percent evaluation, effective from March 13, 1997.  During the 
pendency of this appeal, and specifically by a July 1999 rating 
action, the RO granted a 100 percent rating for the Veteran's 
PTSD, effective from May 18, 1998.  In a subsequent January 2000 
rating action, the RO assigned an earlier effective date of 
December 10, 1997 for the 100 percent rating.  Additionally, in a 
January 2006 rating action, the RO effectuated an April 2006 
Board decision which granted an earlier effective date of April 
18, 1989 for the award of service connection for PTSD.

It is observed that the issue on appeal has historically been 
characterized as one of an earlier effective date for the 
assignment of a 100 percent rating for PTSD.  The 100 percent 
rating for PTSD assigned from December 1997 is the second stage 
of an initial rating following the grant of service connection, 
with the first stage of the initial rating being a 30 percent 
evaluation.  The appeal for an effective date prior to December 
1997 for the 100 percent evaluation actually arises from a 1989 
claim for service connection for PTSD.  In August 1998, the 
Veteran disagreed with a June 1998 assignment of an initial 30 
percent rating of his PTSD following an original grant of service 
connection.  During the pendency of the appeal, the initial 
rating was increased to 100 percent, effective December 10, 1997.  
In 2006, the Board granted service connection for PTSD effective 
from April 18, 1989.  An initial 30 percent rating was assigned 
from that date.  Because the issue on appeal is the rating 
initially assigned for PTSD following the original grant of 
service connection, the Board finds that the most appropriate 
characterization of the issue on appeal is one of entitlement to 
an initial rating in excess of 30 percent for service-connected 
PTSD prior to December 10, 1997, as stated on the title page of 
this decision.  
This appeal has been before the Board twice previously, most 
recently in April 2008, when it was remanded for additional 
development.  Such development having been completed, the appeal 
has been returned to the Board for further review.


FINDINGS OF FACT

1.  In April 1989, the Veteran reported olfactory perceptual 
distortions, suspiciousness, depression, rage, rage dyscontrol, 
insomnia, and frequent changes in employment.

2.  Although the Veteran was employed prior to June 1989VA 
hospitalization, that employment selling investments resulted in 
a criminal indictment for fraud, and the available clinical 
records, although incomplete, reflect that, from April 1989, the 
Veteran was employed only sporadically for brief periods.

3.  Prior to December 1997, the Veteran was demonstrably unable 
to obtain or retain employment as a result of the symptoms 
associated with his service-connected PTSD.


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for service-
connected PTSD prior to December 10, 1997 have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.16,  4.130, 
Diagnostic Code 9411 (2010); 38 C.F.R. §§ 4.16(c),  4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.16(c),  4.132, 
Diagnostic Code 9411 (1989).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  

As the Board is granting the benefit sought on appeal, a 
discussion of VA's duties to notify and assist is not necessary.


Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a [V]eteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Governing Law and Regulations

The Veteran essentially contends that prior to December 10, 1997, 
the symptoms of his service-connected PTSD warranted a 100 
percent rating.

Disability evaluations are assigned to reflect levels of current 
disability.  The appropriate rating is determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Since the current appeal arises from an initially assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating at 
any point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

VA revised the criteria for evaluating mental disorders, 
including PTSD, effective November 7, 1996.  As this change 
occurred during the relevant temporal focus of this appeal, e.g., 
between 1989 and 1997, VA must determine which criteria are more 
favorable to the Veteran.  If the criteria in effect at the time 
the Veteran submitted the claim is more favorable to the Veteran 
than the criteria as amended, the "old" criteria may be applied 
through the pendency of the claim.  38 U.S.C.A. § 5110.  If the 
criteria as amended are more favorable to the Veteran, the 
amended rating criteria can be applied only for periods from and 
after the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.  

Prior to November 7, 1996, criteria for evaluating mental 
disorders provided that a 30 percent evaluation was assigned for 
PTSD when there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as to 
produce definite industrial impairment.  A 50 percent evaluation 
was warranted where the ability to establish or maintain 
effective or favorable relationships was considerably impaired, 
and because of the psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were so reduced as to result 
in considerable industrial impairment.  A 70 percent evaluation 
was warranted where the ability to establish or maintain 
effective or favorable relationships with people was severely 
impaired, and the psychoneurotic symptoms were of such severity 
and persistence that there was severe impairment in the ability 
to obtain or retain employment.  

A 100 percent evaluation was warranted where the attitudes of all 
contacts except the most intimate were so adversely affected as 
to result in virtual isolation in the community, the Veteran had 
totally incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
Veteran was demonstrably unable to obtain or retain employment.  
38 C.F.R. Part 4, Diagnostic Code 9411.  In Johnson v. Brown, 7 
Vet. App. 95, 97 (1994), the Court upheld the interpretation that 
the criteria in DC 9411 for a 100 percent rating were each 
"independent bases for granting a 100% rating."

Under the revised criteria, effective from November 1996, a 30 
percent evaluation will be assigned with evidence of occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation will be assigned with evidence of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational 
and social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Id.

When the Veteran submitted his claim in 1989, the provisions of 
38 C.F.R. § 4.16, at 4.16(c) stated that, when a Veteran's only 
service-connected disability is a mental disorder with a rating 
of 70 percent, and such mental disorder precludes a Veteran from 
securing or following a substantially gainful occupation, the 
mental disorder shall be assigned a 100 percent schedular 
evaluation under the appropriate diagnostic code.  38 C.F.R. § 
4.16(c) (1989).  In this case, the Veteran was granted service 
connection for a laceration scar, right index finger, so PTSD was 
not the Veteran's only service-connected disability.  That 
provision has been removed.  See 38 C.F.R. § 4.16(a), (b) 
((2010).  However, the Veteran is entitled to the provision as in 
effect when he submitted this claim.  

Analysis

The pertinent evidence of record consists of VA treatment and 
examination reports, physician statements, as well as statements 
submitted by the Veteran and his family.  

In April 1989, the Veteran reported olfactory perceptual 
distortions, suspiciousness, depression, rage, rage dyscontrol, 
insomnia, and frequent changes in employment.

The report of a May 1989 VA general medical examination shows 
that the Veteran complained of enormous anger, as well as 
withdrawal and lack of sleep, interest and emotion.

During VA psychiatric examinations performed the following month, 
in June 1989, the Veteran further described his anger, reporting 
that he was afraid of exploding and killing someone.  The Veteran 
was admitted for VA hospitalization.

These examinations also reflect that the Veteran was unemployed 
at the time, with notations that he "frequently leaves jobs 
because he cannot tolerate others" and that he had an 
"inability to maintain an occupation in which he is 
successful."  

Treatment records from the Vet Center in Lake Worth, Florida, 
dated between April 1989 and January 1991, reflect similar 
findings, although a January 1991 note indicates that the Veteran 
had returned to the area for employment as a company manager.

Subsequent records from VA facilities in Daytona, Florida and 
Mountain Home, Tennessee, reflect the Veteran's continued anger 
problems, with a March 1997 finding of "chronic anger attacks."  
These records also reveal findings of "chronic severe PTSD."  A 
November 1997 psychiatric evaluation, performed at the Mountain 
Home VA Medical Center (VAMC), documents the Veteran's sporadic 
employment history and his current unemployment.  It also 
reflects the Veteran's report of occasional visual 
hallucinations, in which he saw his "buddies" from Vietnam in 
the woods behind his house.  Additionally, a June 1998 treatment 
report from the Daytona VA Outpatient Clinic reflects a history 
of suicide attempts.  Parenthetically, the Board notes that a 
history of similar symptoms was described in a statement 
submitted by the Veteran's sister in September 1999.  

In a March 2000 statement, the Veteran's physician at the Daytona 
facility indicated that during the course of the Veteran's 
treatment from May 1996 to November 1997, he continued to have 
significant problems with interpersonal relationships and 
difficulties which made it "impossible to deal with the stresses 
of work."  The physician indicated that the Veteran's Global 
Assessment of Functioning (GAF) score during this time-frame was 
"around 45 and often less," reflecting serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
A GAF score is based on a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  Additionally, in a March 2000 
treatment report from the Mountain Home VAMC, the Veteran's 
physician opined that the Veteran was "permanently and totally 
disabled" with PTSD since before starting treatment at the 
facility in 1997, although the physician did not specify how far 
back.  

The evidence establishes that the Veteran's PTSD warranted a 70 
percent evaluation in 1989, when he submitted the claim, since he 
required hospitalization two times in a four-month span.  The 
evidence reflects that he was not employed and that he was a 
danger to himself and others, given the descriptions of "rage 
dyscontrol."  Moreover, although the Veteran had been 
"successfully" employed selling "investments," the investment 
sales were found to be fraudulent, and the Veteran was criminally 
indicted.  This evidence does not support a finding that the 
Veteran was "gainfully" employed.  

The evidence in 1989 warrants a finding that the Veteran is 
entitled to a 100 percent schedular evaluation, at least during 
that time period.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  
The evidence of record during the period from June 1989 to 
December 1997 is incomplete.  The record does not demonstrate 
that the Veteran's symptoms of PTSD improved or that he was able 
to obtain or retain substantially gainfully employment, although 
there is evidence that he was employed at least twice for 
apparently brief periods.  Specifically, the evidence dated prior 
to December 10, 1997 reflects that the Veteran was demonstrably 
unable to obtain or retain employment, with the record reflecting 
a history of numerous and varied jobs with periods of 
unemployment, and physician statements indicating the Veteran's 
PTSD symptoms prior to 1997 made it impossible to deal with the 
stresses of work and rendered him permanently and totally 
disabled.  

Since there is no evidence of improvement following the 1989 VA 
hospitalizations, the Board must resolve any reasonable doubt in 
the Veteran's favor and find that he remained unemployable as a 
result of his TPSD.  

Based on the foregoing evidence, and resolving all reasonable 
doubt in favor of the Veteran, the Board finds that the symptoms 
of the Veteran's service-connected PTSD prior to December 10, 
1997, more nearly approximate the criteria for a 100 percent 
rating under the old criteria for evaluating mental disorders.  
Accordingly, the Board finds that a 100 percent evaluation for 
the Veteran's service-connected PTSD is warranted prior to 
December 10, 1997, and specifically from April 18, 1989.  The 
Veteran's claim for an increased evaluation to 100 percent may be 
allowed.


ORDER

Entitlement to a 100 percent evaluation for the Veteran's 
service-connected PTSD prior to December 10, 1997 is granted, 
subject to law and regulations governing the effective date of an 
award of monetary compensation; the appeal is granted to this 
extent only.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


